[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The Court, having granted the Motion For Leave To Withdraw of the petitioner's appointed counsel, addresses the defendant's Motion To Dismiss.
The petitioner was present and was permitted to address the Court on the issues presented.
The Court has examined the material submitted by petitioner's court appointed counsel. This includes a Memorandum of Decision filed December 22, 1995 by the Honorable William J. Sullivan. In that decision Judge Sullivan addresses the very same issues the petitioner argued to this Court.
Basically, the petitioner disagrees with that decision. The Court having heard the petitioner and read the decision finds no merit to the petitioner's claims. He is mistaken as to the speedy trial statute and his interpretation of the language treating with "enhanced sentencing" is torturous at best.
The petition is dismissed.
Anthony DeMayo Judge Trial Referee